Case: 15-11835     Date Filed: 10/30/2015    Page: 1 of 2


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11835
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 9:08-cr-80115-DTKH-2


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                           versus

JAMES MORRIS,
a.k.a. JT,
                                                                Defendant-Appellant.

                          __________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (October 30, 2015)

Before ED CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Fletcher Peacock, appointed counsel for James Morris in this appeal from the

denial of 18 U.S.C. § 3582(c)(2) relief , has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California, 386
              Case: 15-11835     Date Filed: 10/30/2015    Page: 2 of 2
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the

entire record reveals that counsel=s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel=s motion to withdraw is GRANTED, and the district court’s

denial of Morris’s § 3582(c)(2) motion to reduce his sentences is AFFIRMED.




                                          2